Title: To James Madison from Elias Vanderhorst, 24 July 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol July 24h. 1802.
					
					The Preceding is a Copy of my last of the 13th. Instn. ⅌ the Ship Atalanta, Capt. Turner, 

Via New-York.  The Weather here still continues Cold for the Season, and has of late been very wet 

until the two last days.  Reports from the Country of the approaching Harvest are however, not 

unfavorable.
					You will no doubt before this can reach you have heard that the Emperor of Morocco has 

compelled Mr. Simpson the American Consul, to quit his dominions & declared War against the 

United States.  Enclosed is a Letter from Mr. King for you.  I have also the pleasure of handing you 

some of our News-Papers and the last London Price Current, which being all that occurs at 

Present; I have the Honor to subscribe myself, most truly, Sir; Your most Obdt. & most Hle Servt.
					
						Elias Vander Horst Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
